Citation Nr: 1203096	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of o service connection for type 2 diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who retired from active duty in September 1989 after more than 20 years of service beginning in November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a skin disability and declined to reopen claims of service connection for hypertension and diabetes mellitus.  In May 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2009 these matters were remanded for further development.  An August 2011 rating decision granted service connection for porphyria cutanea tarda.  As this is a full grant of the benefit sought on appeal, that matter is no longer on appeal.  

Although the RO subsequently reopened the claim of service connection for diabetes mellitus and denied it on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Evidence associated with the claims file since the prior denial of service connection for hypertension includes service treatment records (STRs) with information pertinent to that claim .  If at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when the claim, was decided, VA will reconsider the claim (essentially afford another de novo review).  38 C.F.R. § 3.156(c)(1)(i).  This issue has been characterized accordingly.  Regarding diabetes, the additional STRs contain no information relevant to a claim to reopen.  Accordingly, that matter remains characterized as a claim to reopen.

The matters of service connection for type 2 diabetes mellitus (on de novo review) and for hypertension are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied the Veteran's claim of service connection for type 2 diabetes mellitus essentially based on findings that it was not manifested in service or in the first postservice year; that he had service in Thailand, not Vietnam (and therefore was not entitled to consideration of the claim under 38 U.S.C.A. § 1116); and that the diabetes was unrelated to his service. 

2.  Evidence received since the August 2002 unappealed rating decision includes information on herbicide use in Thailand and the Veteran's testimony (which is presumed credible) recounting occasions of exposure to Agent Orange in Thailand; it relates to an unestablished fact necessary to substantiate the claim of service connection for type 2 diabetes mellitus; and it raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for type 2 diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, inasmuch as this decision grants that portion of the appeal that is addressed on the merits, there is no reason to belabor the impact of the VCAA in this matter (as an notice or duty to assist omission in this matter is harmless).   

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  
When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An August 2002 rating decision denied the Veteran's claim of service connection for type 2 diabetes mellitus based essentially on findings that such disability was not manifested in service or in the first postservice year, and was not shown to otherwise be related to service, and that he served in Thailand (and not Vietnam)(and therefore was not entitled to consideration of his claim under 38 U.S.C.A. § 1116).  He did not appeal that decision, and it became final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the August 2002 rating decision included some of the Veteran's STRs (which do not show any complaints, treatment or findings of diabetes).  On June 1989 service retirement examination his endocrine system was normal; and his "sugar" was negative on laboratory testing.  As is noted above, he was shown to have served in Thailand, not Vietnam.  Also of record were reports of glucose studies (showing elevated glucose levels in 1991, 1992, 1994, 1996, and an assessment of hyperglycemia.  

Pertinent (and new) evidence received since the August 2002 rating decision includes: 

A May 1999 Internet article that indicates that workers upgrading a runway at an airport south of Bangkok uncovered drums of a chemical suspected to be Agent Orange (used by the U.S. Air Force in the Vietnam Era).

A copy of a February 1967 memorandum from an Air Force colonel regarding allocation of certain aircraft for spraying [for mosquitoes] in South Vietnam.

The Veteran's personnel records showing he performed maintenance on aircraft (alleged to have been used for delivery and spraying of herbicides).  

October 2001 to March 2007 private outpatient treatment records showing a diagnosis of type 2 diabetes mellitus.  

The Veteran's May 2007 DRO hearing testimony describing his allegations of exposure to Agent Orange, including maintenance on many aircraft used to transport (and spray) Agent Orange and that he would wash his clothes in the Mekong River (and was later told it was polluted with Agent Orange).

In a June 2011 medical statement private physician, Dr. D.D.C., wrote that the Veteran was stationed at an Air Force base in Thailand where he periodically had duty near the base perimeter and was sprayed with defoliant, at least once, and probably more, but on one occasion he could see and feel it on his skin and uniform and had to shower and change his uniform.  Dr. D.D.C. noted that the Veteran had PTSD and had numerous basal cell carcinomas and actinic keratoses (linked to tactical herbicide exposure) removed from his skin.  A diagnosis of diabetes mellitus type 2 was also noted.

The evidence received since August 2002 is new (as it was not previously of record), and it is material as it includes the Veteran's testimony (presumed credible) describing his exposure to herbicides in Thailand, and internet text evidence suggesting herbicides were used by the U.S. military in Thailand..  As this evidence suggests that the Veteran may have been exposed to herbicides in service (and might be entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116), it pertains to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; raises (under the Court's guidelines in Shade, 24 Vet. App. 110) a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review of the matter is further addressed in the Remand below.
ORDER

The appeal to reopen a claim of service connection for type 2 diabetes mellitus is granted.


REMAND

The record reflects that further notice to the Veteran, and assistance in developing evidence pertinent to his claim of service connection type 2 diabetes mellitus are needed to meet the requirements of the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

Specifically, the record reflects that the Veteran has a diagnosis of type 2 diabetes mellitus.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  The Veteran is not shown to have served in Vietnam; he served in Thailand.  Since the prior final decision in this matter it has been established (and VA acknowledges that Agent Orange was in some instances used in Thailand.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  M21-1MR also specifies when herbicide exposure may be conceded where a Veteran served in Thailand during the Vietnam era.  

The evidence shows that the Veteran served with the 456 Munitions Maintenance Squad in Nakhon Phanom, Thailand from June 1969 to June 1970.  He testified at a May 2007 DRO hearing that he served at  location near the Laotian boarder, and worked on aircraft used extensively to transport/spray Agent Orange, and also that he washed his clothes in the Mekong River, and was later told that it was polluted with Agent Orange. In a June 2011 medical statement Dr. D.D.C. recounts the Veteran's reports of exposure to Agent Orange.

It does not appear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange in a location such as Thailand have been followed.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  

As the allegation of herbicide exposure in Thailand cannot be resolved based on the current record, further development of pertinent evidence is necessary.

Furthermore, the Veteran has presented alternate theories of entitlement to service connection for hypertension, both direct and secondary (to diabetes mellitus; see statement of August 14, 2007).  His claim of service connection for hypertension is inextricably intertwined with the claim of service connection for diabetes (the secondary service connection aspect of the claim cannot be properly addressed until the matter of service connection for diabetes is resolved).  Accordingly, consideration of the claim of service connection for hypertension is deferred until the matter of service connection for diabetes is decided.  

The case is REMANDED for the following:

1.  The RO should send the Veteran a corrective notice that (1) complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); (2) informs him of the evidence required to establish a service connection claim based on Agent Orange exposure; and (3) explains the new rulemaking regarding procedures to address claims based on Agent Orange exposure in Thailand.

2.  The RO should ask the Veteran submit information regarding the approximate dates, location, and nature of his alleged herbicide exposure in Thailand. 

3.  The RO should then contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used or tested as alleged by the Veteran.  

4.  If the exposure is not verified by the request to C&P, verification should be sought from JSRRC. The RO should (pursuant to VA's Adjudication Procedure Manual, M21-1MR with respect to Veterans who served in Thailand during the Vietnam era) forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.

5.  The RO should then readjudicate, de novo, the claim of service connection for diabetes mellitus, to specifically encompass based on an allegation of herbicide exposure in Thailand.  If service connection for type 2 diabetes is granted, the RO should arrange for any further development indicated (e.g., a nexus opinion) and readjudicate the matter of service connection for hypertension, to encompass as secondary to the diabetes.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


